DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple partial helices” must be shown or the features canceled from the claims.  As will be discussed in a 35 U.S.C 112(b) rejection below, it is unclear what “multiple partial helices” means.  What a helix conventionally means may vary slightly but generally the shape is essentially a curve on a cylindrical surface that would become a straight line if the surface were unrolled into a plane (such as the threads of a screw).  The shape disclosed by the drawings has several sets of curves including those shown best in Figure 4 that curve in a plane defined by the compressor axis direction, as well as Figure 5 in which there is curvature in the plane of the cross section.  The examiner however would not consider these curvatures to result in what would be called “partial helices”.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, these claims both recite “multiple partial helices”.  It is unclear what “multiple partial helices” means. What a helix conventionally means may vary slightly but generally the shape is essentially a curve on a cylindrical surface that would become a straight line if the surface were unrolled into a plane (such as the threads of a screw).  The shape disclosed by the drawings has several sets of curves including those shown best in Figure 4 that curve in a plane defined by the compressor axis direction, as well as Figure 5 in which there is curvature in the plane of the cross section.  The examiner however would not consider these curvatures to result in what would be called “partial helices”.  The dependent claims are rejected for their dependency off of claim 1.  For purposes of examination, the examiner will interpret “partial helices” based on what is disclosed by the drawings with regard to shape.  
Claim 6 recites the limitation "the overall channel" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected due to its dependency from claim 6 and also recites the limitation "the overall channel" which has insufficient antecedent basis in the second line of the claim.
Additionally, claim 7 recites “the outlet” in the fourth line of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, also recites “the individual flow channels in each case have curved walls or curved vortex struts”. It is unclear if the applicant means the individual flow channels themselves are defined by curved walls or if there is an additional structure within the flow channels which is a curved wall (or curved vortex strut).  If the latter is meant the language of curved wall is unnecessary as curved vortex strut is descriptive enough for the claims and eliminates the indefiniteness.  The examiner will interpret under a broadest reasonable interpretation as only requiring a curved aspect of the individual flow channel at the claimed location.
Claim 10 recites the equation:
            
                b
                6
                ∙
                r
                6
                ∙
                
                    
                        a
                        1
                    
                    
                        360
                    
                
                ∙
                n
                =
                b
                7
                ∙
                r
                7
            
        
The terms in the equation are undefined in the claim.  Locations at which widths and radii are referring to should be defined to properly define the terms and therefore the claim.  The scalar term 1/360 has units presumably of 1/degrees; it should therefore be specified that a1 is therefore in degrees.  Note that dimensions for b6, r6, b7, and r7 however are not necessary.
The claim is also indefinite based on the recitation of “the flow channels in the outflow radial section broaden with respect to their cross section in the flow direction” according to the equation given.  Based on the examiners understanding of the geometry involved the equation is effectively claiming two cross sectional areas at locations where b6 and b7 are given are equivalent.  The examiner is unsure if “broadening with respect to their cross section” means increasing the cross sectional area value, or simply broadening in one direction but not necessarily increasing cross sectional area based on a change in the other dimension.  Additionally, it is unclear if arcs (as recited in the equation) should be used when referring to cross sectional area compared to the straight distance, see Annotated 4 Figure.

    PNG
    media_image1.png
    610
    831
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prevedel (WO 2016149728) hereinafter Prevedel; (the reference itself is included in the IDS; citation paragraphs are based on espacenet translation provided by examiner).
Regarding claim 1, Prevedel discloses:
a turbocompressor {[0003]} return geometry {Figure 2 (10) and (11)} fluidically connecting a first {Figure 2 (6a)} and a second compressor stage of the turbocompressor {Figure 2 (6b), [0035]-[0037]},
the return geometry comprises:
multiple partial helices {Figure 3 (10a-e), [0036]} are arranged unevenly distributed in the circumferential direction {Figure 3 (10a-e) are nonuniform, particularly shown by the more visible differences of the adjacent (16a-e)}
the multiple partial helices extend at least in part in the circumferential direction {Figure 3, circumferential direction is relative to central axis in/out of page, the spiral channels (10a-e) curve and extend at least in part in the circumferential direction}
and the multiple partial helices form flow channels extending at least in some sections separately from each other {Figure 3 (10a-e) can be seen as extending separately from each other} for fluidically connecting the first and second compressor stages {Figure 2 (10) and (11) connect (6a) and (6b), [0035]-[0037]}.
Regarding claim 2, Prevedel further discloses wherein the flow channels form multiple successively arranged bends {Figure 2 (10a) bends to the right towards a first axial direction and (11) bends radially inward} that multiply deflect the flow between the first and second compressor stages {Figure 2 the bends of (10) and (11) multiply deflect the flow (6a) and (6b), [0035]-[0037]}.
The claim language “multiply” is being used as an adverb roughly meaning “in several different ways or respects” and not the mathematical function.
Regarding claim 3, Prevedel further discloses wherein the bends of the flow channels {Figure 2 (10) and (11)} guide the flow from a radial outflow direction {Figure 2, up} into a first axial direction in the direction of the second compressor stage {Figure 2, to the right} and subsequently back into a radial inflow direction that runs counter to the outflow direction {Figure 2, down}; {Figure 2 (10) and (11) guide the flow along the described directions forming a roughly upside down “U” shape}.
Regarding claim 4, Prevedel further discloses wherein, subsequently to the inflow direction, one of the bends of the flow channels guides the flow into a second axial direction that runs counter to the first axial direction {Figure 2 (11) guides the flow in the second axial direction (left) that is counter to the first axial direction (right) near the inlet of (6b), [0037]}.

    PNG
    media_image2.png
    466
    570
    media_image2.png
    Greyscale

Regarding claim 11, Prevedel further discloses wherein a spacer housing {Annotated Figure 1 (I)} of the turbocompressor that separates the first compressor stage from the second compressor stage {Annotated Figure 1 (I) separates (6a) and (6b)}.
Regarding claim 12, Prevedel further discloses wherein the flow channels of the partial helices {Figure 2 (10) and (11)} are formed by the spacer housing and a turbocompressor housing {Annotated Figure 1 (10) and (11) are formed by (I) and (7a/b)}, the flow channels are formed by a channel clearance between an outer surface of the spacer housing {Annotated Figure 1 (II)} and an inner wall surface of the turbocompressor housing {Annotated Figure 1 (III)}.

    PNG
    media_image3.png
    375
    344
    media_image3.png
    Greyscale

Regarding claim 16, Prevedel further discloses wherein at least two of the flow channels for fluidically connecting the first and second compressor stages have a different overall flow cross section {Annotated Figure 2 (10c) and (10e) have different geometries}.
Regarding claim 17, the claim is identical in scope to claim 1 besides the limitation “A turbocompressor of radial design”.  Therefore, see rejection of claim 1 with the addition that Prevedel further discloses a turbocompressor of radial design in Figures 1-3 by having (6a/b) as a centrifugal impellers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prevedel.

    PNG
    media_image4.png
    413
    491
    media_image4.png
    Greyscale

Regarding claim 13, Prevedel discloses the return geometry of claim 11, and wherein the spacer housing has an axial opening for receiving the compressor impeller of the first compressor stage with an axial opening radius R1 {Annotated Figure 3 (R1)}, and the flow channels of the partial helices extend starting from a tongue radius R2 of the spacer housing {Annotated Figure 3 (R2)}.  Prevedel does not disclose exact proportions of R1 compared to R2 in the specification.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art an approximate factor of the tongue radius R2 being greater than the axial opening radius of R1 being roughly 1-2, including the simplest of reasoning that R2 must be larger than R1 (therefore the factor is >1), (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen a value for the factor of R2 compared to R1 as 1.4-1.8.  One of ordinary skill in the art would be motivated to do so as the claimed range is encompassed (see MPEP 2144.05 I, in re Peterson discussion) by what is conveyed to one of ordinary skill in the art by the depiction of Figure 3 of Prevedel.
Regarding claim 14, Prevedel along with a rationale of obviousness discloses the return geometry of claim 13, and wherein the partial helices extend radially outward in the circumferential direction at an inlet of the flow channels, that is determined by the tongue radius R2, at an angle a3 with respect to a radial plane {Annotated Figure 3 (a3)}.  Prevedel does not disclose an exact dimension of the angle a3.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art an approximate angle a3 of 45⁰-90⁰ (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen a value of the angle a3 from 60⁰-80⁰.  One of ordinary skill in the art would be motivated to do so as the claimed range is encompassed (see MPEP 2144.05 I, in re Peterson discussion) by what is conveyed to one of ordinary skill in the art by the depiction of Figure 3 of Prevedel.
Regarding claim 15, Prevedel along with a rationale of obviousness discloses the return geometry of claim 13, and a ratio of the extension (a1) of the flow channels of the partial helices in circumferential direction {Annotated Figure 3 (a1)} with respect to adjoining circumferential sections without flow channels is formed {Annotated Figure 3 (a2)}.  Prevedel does not disclose an exact dimension of the angle a3.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art a ratio of a1/(a1+a2) being roughly 0.5, or that a1 is roughly the same size as a2 (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen a value of the ratio a1/(a1+a2)  to be 0.2-0.5.  One of ordinary skill in the art would be motivated to do so as the claimed range overlaps with (see MPEP 2144.05 I, in re Woodruff discussion) what is conveyed to one of ordinary skill in the art by the depiction of Figure 3 of Prevedel.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prevedel in view of Arnold et al. (U.S Pre-Grant Publication 20100319343) hereinafter Arnold.
Regarding claim 5, Prevedel discloses the return geometry of claim 1, and further discloses teaches wherein the flow channels extend from an inlet region that can be associated with the first compressor stage {Figure 2 (10) near outlet of (6a)} to an outlet region that can be associated with the first compressor stage {Figure 2 (11) just upstream of inlet of (6b)}.  Prevedel does not disclose the flow channels merge in the outlet region to form a circumferentially symmetrical overall channel.  Arnold pertains to a multistage compressor.  Arnold teaches wherein the flow channels extend from an inlet region that can be associated with the first compressor stage {Figures 3 and 8A/B (226) upstream end near (210/220)} to an outlet region that can be associated with the first compressor stage {Figures 3 and 8A/B (226) just upstream of inlet of (240), this location is on the right side in Figure 8A} and merge in the outlet region to form a circumferentially symmetrical overall channel {location described as outlet region by examiner can be seen to be one combined cylindrical passage by Figures 8A/8B}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to merge the flow channels of Prevedel just upstream of the second impeller inlet as taught by Arnold.  One of ordinary skill in the art would be motivated to do so in order to have a uniform velocity field into the second-stage compressor inlet {Arnold [0073]}.
Regarding claim 6, the combination of Prevedel and Arnold further teaches after the bends that guide the flow into the second axial direction, the flow channels merge in flow direction to form the overall channel {Arnold Figures 3 and 8A/8B show (226) merge into inlet of next stage in the flow direction, this is applied to Prevedel (11) as stated in the rejection of claim 5 resulting in the claimed directionality; second axial direction is left in Figure 2 of Prevedel}.
Regarding claim 7, the combination of Prevedel and Arnold further teaches wherein, in a transition to the overall channel, the individual flow channels in each case have curved walls {Arnold Figure 8A shows curved walls just before merge into the overall channel}, that are designed to impart a vortex to the flow as it enters the overall channel {the curvature of the combination of Prevedel and Arnold just before the second compressor stage and realities of friction will inherently impart at least some vortices in the fluid}, so that the flow at the outlet into the second compressor stage has a predefined vortex {a predefined vortex does add additional material to the statement of a vortex above since a predefined vortex can still be any vortex}.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prevedel in view of Buchi (U.S Patent 2,748,713) hereinafter Buchi.
Regarding claim 8, Prevedel discloses the return geometry of claim 3, but does not disclose wherein the bend formed in each case in the flow channels, that deflects the flow from the radial outflow direction into the first axial direction in the direction of the second compressor stage, in each case has a guide strut that extends along the respective flow channel in a radial direction outward and into the first axial direction.  Buchi pertains to a multistage centrifugal compressor.  Buchi teaches wherein the bend formed in each case in the flow channels, that deflects the flow from the radial outflow direction into the first axial direction in the direction of the second compressor stage {Figure 5 this bend is located where (15) is}, in each case has a guide strut that extends along the respective flow channel in a radial direction outward and into the first axial direction {Figures 4 and 5, (15) extends in radial direction and into the first axial direction}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have added the guide struts/blades of Buchi to the turbocompressor of Prevedel.  One of ordinary skill in the art would be motivated to do so for the guiding effecting on the working fluid {Buchi Column 3 lines 33-46}.
Regarding claim 9, Prevedel discloses the return geometry of claim 3, but does not disclose wherein the flow channels in which the flow is guided into the first axial direction in the direction of the second compressor stage, have an axial section, and the axial section of the flow channels is designed as a diffuser.  Buchi pertains to a multistage centrifugal compressor.  Buchi teaches wherein the flow channels in which the flow is guided into the first axial direction in the direction of the second compressor stage {Column 3 lines 19-28}, have an axial section {Column 3 lines 19-28, (18’’) is bent in the axial direction towards the second compressor stage as it then heads into reversing passage (8), see Figure 4}; the portion that extends at least partially in the axial direction is the axial section}, and the axial section of the flow channels is designed as a diffuser {Column 3 lines 19-28, (18’’) is a diffuser, Figure 5}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the axial section of the return geometry act as a diffuser.  One of ordinary skill in the art would be motivated to do so for the effects on the working fluid related to a diffusing shape is what defines a diffuser {Buchi Column 3 lines 19-28}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMahon (U.S Patent 3,171,353) teaches a multistage centrifugal pump with passages (31) similar to claimed passages with merging for the inlet of the inlet of the downstream stage shown in Figure 3. Mousa et al. (U.S Patent 6,540,481) teaches a diffusing passage at the exit of a centrifugal impeller with similar geometry to claims although not for the introduction into another centrifugal pumping stage.  Pesola (U.S Pre-Grant Publication 20070036662) is similar to the claimed invention with separate passages connecting the first stage and second stage centrifugal compressors (note this was likely intended to be disclosed in the IDS rather than Chiba with the similar U.S Pre-Grant Publication 20070003662).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747